Per Curiam.
Respondent was admitted to practice by this Court in 1996 and maintains a law office in Latham, Albany County.
Respondent was previously suspended by this Court for one year with the suspension stayed upon certain conditions (Matter of Reilly, 309 AD2d 965 [2003]). Petitioner now moves to vacate the stay of respondent’s suspension or, in the alternative, suspend him from the practice of law pursuant to Rules of this Court (22 NYCRR) § 806.4 (f) until such time as a final order shall be entered in a disciplinary proceeding recently commenced against him.
Respondent admits mishandling funds in his attorney escrow *945account (see Code of Professional Responsibility DR 9-102 [a] [22 NYCRR 1200.46 (a)]) and neglecting legal matters entrusted to him (see DR 6-101 [a] [3] [22 NYCRR 1200.30 (a) (3)]). In view of the failure of respondent to meet the conditions imposed by this Court in staying his suspension and the seriousness of the new charges filed against him, we conclude that the stay of suspension should be vacated and respondent should be suspended effective immediately.
Cardona, P.J., Peters, Carpinello and Kane, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that the stay of respondent’s suspension is hereby vacated, and respondent is suspended from the practice of law immediately and until further order of this Court; and it is further ordered that respondent, while so suspended from practice, is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; he is forbidden to appear as an attorney and counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).